Title: To Thomas Jefferson from David S. Franks, 11 February 1787
From: Franks, David Salisbury
To: Jefferson, Thomas



Dear Sir
Havre de Grace 11th. Feby. 1787

Before I had received your Excellency’s Letter of the 8th. I had made up the inclosed Packet and had given it to Mr. Limousin who had promised to send it by the first safe hand but as you desire the papers may be sent by Post I now forward them to you; I mean the Copy ratified of the Treaty with the letter to Taher Fennish. That intended for Mr. Barclay is not among my Papers. I have made the most exact search for it in Vain. I think it must be where the Box containing the Treaty used to stand, nigh the fire place in your Study.

I do myself the Honor of sending you a rough draft of a Letter I had written to Mr. Jay; fortunately I have not now any occasion to send it, as by contrary winds the Packet is detained and we have got (with much difficulty) Permission to imbark. It appears that after the Ships Books are closed at 5 o’clock in the Evening of the 9th. of every Month, that no person can be admitted on board even tho’ the Vessel should be detained a day or two by any accident; dispatches from any foreign Minister coming under the same Circumstances unless accompanied by an order from the Mar. de Castries would be rejected. The Letter I intended for Mr. Jay I should have been obliged to have smuggled into the Ship.
This Regulation must be productive of many disappointments and must serve to disgust our Countrymen from embarking on French Packet Boats. Capt. Daborelle informs me that at L’Orient no such rule was followed, that before the ship left the Coast any Passenger or Packet might be put on board. I thought it my Duty to inform Your Excellency of this Circumstance as it might have occasioned you some disappointment. If the French Ministry means to encourage this Communication between the two Countries they should remove every natural impediment in their power, and avoid throwing any Bars in the way. Bad Ships and but indifferent Seamen I reckon among the former and the regulation before mentioned and some others among the Latter.—The Ship we are now going to imbark in is by no means a bad one in point of strength but as to sailing I suppose that no Ship in France can be much more dull.—We have seen the Vessel built in America and which is to sail next month for the West Indies. It is hardly possible to form at a distance a proper Idea of the difference on Comparison. She is the most beautiful Vessel I ever saw.
Another Circumstance I beg leave to mention to Your Excellency and which will not a little contribute to throw her Countrymen further at a distance from sailing in French Packets. I mean the impertinence of the Director Mr. Ruellan, whose conduct to us under any other Circumstances would have procured him a proper Chastisement.—I am informed that he has also on several Occasions treated the American Crews in a very arbitrary and unbecoming manner and that many of them thereby have deserted from their Ship. He seems to enjoy an universal bad character.
We have repacked your Acorns as you directed and with great Care. I pray my best Compliments to Mr. Short and am Dear Sir with much Respect & Esteem Your Excellency’s most obt. obliged Servant,

Davd. S. Franks



In all probability we shall be detained some days more as the wind is contrary and very violent. Should be glad of a Line from Your Excellency.

